Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are cancelled.  Claims 10-14 are new.  Claims 10-14 are pending.

Priority
This application was filed in the US on 11/25/2019.

Election/Restrictions
Applicant’s election of the species (i) cannabinoids as the water insoluble pharmaceutical or nutraceutical compound; (ii) polyethylene glycol 6000 as the surfactant; (iii) propylene glycol as the carrier; and (iv) polyvinylpyrollidone (PVP K 30 as the hydrophilic polymer, in the reply filed on 6/4/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 10-14 are examined herein insofar as they read on the elected invention and species.

Specification
The disclosure is objected to because of the following informalities: the term of art “polyvinylpyrrolidone” is misspelled as “polyvinylpyrollidone” and “polyvinyl pyrollidone” (i.e. it is missing an r and has an extra l; see, for example, pg. 2 second to last line, pg. 5 line 20, pg. 5 line 21, pg. 6 line 13).  While the Applicant can be their own lexicographer, this appears to be a simple typo, and should be rectified for both clarity and proper search ability of the publication(s).  The Applicant should also carefully check for any additional instances of this and correct them.
Appropriate correction is required.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  like above, the term of art “polyvinylpyrrolidone” is misspelled as “polyvinylpyrollidone” (i.e. it is missing an r and has an extra l; see, for example, claims 13 and 14).  While the Applicant can be their own lexicographer, this appears to be a simple typo, and should be rectified for both clarity and proper search ability of the publication(s).  The Applicant should also carefully check for any additional instances of this and correct them.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “polyvinyl pyrollidone” (SIC), and the claim also recites “PVP K30” which is the narrower statement of the range/limitation.  While PVP K30 is a polyvinyl pyrrolidone, there are a vast array of other polyvinyl pyrrolidones that are not PVP K30. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over

The instant claims are generally drawn to a water soluble composition comprising 0.8-1.0% by weight of cannabinoids, 5.0-6.0% by weight of polyethylene glycol 6000, 0.75-1.00% by weight propylene glycol, and 1.0-2.0% by weight of PVP K 30.
Goskonda et al. discloses oral aqueous-based cannabinoid formulations (see, for example, the title, abstract, and the whole document) which can comprise the cannabinoid, polyethylene glycol (see, for example, column 2 lines 1-3, the examples, the claims, and throughout the document), propylene glycol (see, for example, column 2 lines 1-3, the examples, the claims, and throughout the document), and polyvinylpyrrolidone (see, for example, column 14 lines 4-6).  Goskonda et al. further teaches that the cannabinoid can be present in an amount of about 0.1-5% w/w (e.g. dronabinol; i.e. encompasses the instant range; see, for example, column 1 lines 66 and 67), and from about 0-50% propylene glycol (i.e. encompasses the instant range; see, for example, column 1 lines 47-58).  Goskonda et al. also teaches that the composition can, and should, be optimized as seen fit by those of skill in the art (see, for example, column 16 lines 34-43).
Goskonda et al. does not specifically disclose the instant composition.
Bannister et al. discloses compositions of cannabinoids (see, for example, [0043], [0216], [0275], and the whole document) said compositions comprising polyethylene glycol (see, for example, [0066] and throughout the document), propylene glycol (see, for example, [0063] and throughout the document), and polyvinyl pyrrolidone (see, for example, [0100] and throughout the document).
Bannister et al. further discloses that the polyethylene glycol can be PEG 6000 (e.g. as an alternative to PEG 400; see, for example, [0066]) and that the polyvinyl pyrrolidone can be PVP 30 (i.e. PVP K 30; see, for example, [0100]).
Bannister et al. also teaches that the compositions can, and should, be optimized as seen fit by those of skill in the art (see, for example, [0429]).
Lulla et al. discloses active compositions that can be aqueous (see, for example, the background of the invention at column 1 and the whole document) that make use of polyethylene glycol including examples with PEG 6000 (see, for example, Examples 3, 4, 10, and 11), examples with propylene glycol (see, for example, Examples 1-4, 6, 7, 9, and 10), and PVP K-30 (see, for example, Examples 3-5, 8, and 10-12) all in amounts similar to those instantly claimed (see, for example, the Examples and throughout the document).  Lulla et al. discloses that it was well-known at the time to use the instantly claimed species of excipients together in compositions, and further teaches that the compositions can, and should, be optimized as seen fit by those of skill in the art (see, for example, column 11 line 47 to column 12 line 10).
It would have been obvious to one of ordinary skill to make and use the instantly claimed composition.
One of ordinary skill in the art would have been motivated to make and use the instant composition because the prior art teaches that aqueous compositions of cannabinoids were known, were known to be useful, and were known to be made with common excipients including the instantly claimed polyethylene glycol, propylene glycol, and polyvinylpyrrolidone.  Further, the prior art teaches that the instantly claimed species of polyethylene glycol 6000, propylene glycol, and PVP K 30 were known, were known to be useful, and were known to be used together in the same compositions.  The simple substitution of known elements for others to obtain predictable results is prima facie obvious, especially when directed by the prior art.  One of ordinary One of ordinary skill would have used the instant species of polyethylene glycol 6000, propylene glycol, and PVP K 30 in the aqueous cannabinoid composition of Goskonda et al., and would have done so with a reasonable expectation of success.
One of ordinary skill would have used the instantly claimed ranges of 0.8-1.0% by weight of cannabinoids, 5.0-6.0% by weight of polyethylene glycol 6000, 0.75-1.00% by weight propylene glycol, and 1.0-2.0% by weight of PVP K 30 because the prior art discloses the use of the same elements in the same relative amounts, e.g. in ranges that encompass those instantly claimed and/or exemplifies in amounts similar to those claimed.  The optimization of result effective variables is well-known to those of skill in the art, and is routinely performed with a reasonable expectation of success in making effective compositions of active agents.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Conclusion
Claims 1-9 are cancelled.  Claims 10-14 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627